       Case 1:19-cv-02629-CCB Document 1 Filed 09/10/19 Page 1 of 8




                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND

TRUSTEES OF THE HEATING, PIPING    )
AND REFRIGERATION PENSION FUND     )
9411 Philadelphia Road, Suite S    )
Baltimore, MD 21237,               )
                                   )
TRUSTEES OF THE HEATING, PIPING    )
AND REFRIGERATION MEDICAL FUND     )
9411 Philadelphia Road, Suite S    )
Baltimore, MD 21237,               )
                                   )
TRUSTEES OF THE HEATING, PIPING    )
AND REFRIGERATION TRAINING FUND    )
9411 Philadelphia Road, Suite S    )
Baltimore, MD 21237,               )
                                   )
M. EDDIE MOORE SCHOLARSHIP         )
TRUST FUND                         ) COMPLAINT
9411 Philadelphia Road, Suite S    )
Baltimore, MD 21237,               )
                                   )
TRUSTEES OF THE INDUSTRY PROMOTION )
FUND                               )
9411 Philadelphia Road, Suite S    )
Baltimore, MD 21237,               )
                                   )
TRUSTEES OF THE LOCAL 602          )
COMMUNICATIONS AND PRODUCTIVITY    )
FUND                               )
9411 Philadelphia Road, Suite S    )
Baltimore, MD 21237,               )
                                   )
TRUSTEES OF THE STEAMFITTERS       )
LOCAL 602 RETIREMENT SAVINGS FUND  )
9411 Philadelphia Road, Suite S    )
Baltimore, MD 21237,               )
                                   )
TRUSTEES OF THE INTERNATIONAL      )
TRAINING FUND,                     )
103 Oronoco Street                 )
Alexandria, Virginia 22314,        )
                                   )
              and                  )
                                   )
            Case 1:19-cv-02629-CCB Document 1 Filed 09/10/19 Page 2 of 8



STEAMFITTERS LOCAL UNION NO. 602             )
8700 Ashwood Drive, Second Floor             )
Capitol Heights, Maryland 20743,             )
                                             )
                     Plaintiffs,             )
                                             )
                 v.                          )
                                             )
CRANE RENTAL COMPANY, INC.                   )
51 Ritchie Road                              )
Capitol Heights, MD 20743                    )
                                             )
   Serve: Resident Agent                     )
   CSC-Lawyers Incorporating Service Company )
   7 St. Paul Street                         )
   Suite 820                                 )
   Baltimore, MD 21202                       )
                                             )
                     Defendant.              )
                                             )


                                      COMPLAINT

                  (TO COLLECT AMOUNTS DUE TO BENEFIT FUNDS
                            PURSUANT TO AN AUDIT)

                                          PARTIES

       1.      The Heating, Piping and Refrigeration Pension Fund is a multiemployer employee

benefit plan as those terms are defined in Sections 3(3) and (37) of the Employee Retirement

Income Security Act of 1974 (ERISA), 29 U.S.C. §§ 1002(3) and (37). The Pension Fund was

established and is maintained according to the provisions of its Restated Agreement and

Declaration of Trust. The Pension Fund is administered at 9411 Philadelphia Road, Suite S,

Baltimore, Maryland 21237. The Trustees are the designated fiduciaries as defined in § 3(21) of

ERISA, 29 U.S.C. § 1002(21).

       2.      The Heating, Piping and Refrigeration Medical Fund is a multiemployer employee

benefit plan as those terms are defined in Sections 3(3) and (37) of ERISA, 29 U.S.C. §§ 1002(3)



                                               2
            Case 1:19-cv-02629-CCB Document 1 Filed 09/10/19 Page 3 of 8



and (37). The Medical Fund was established and is maintained according to the provisions of its

Restated Agreement and Declaration of Trust.        The Medical Fund is administered at 9411

Philadelphia Road, Suite S, Baltimore, Maryland 21237. The Trustees are the designated

fiduciaries as defined in § 3(21) of ERISA, 29 U.S.C. § 1002(21).

       3.      The Heating, Piping and Refrigeration Training Fund is a multiemployer employee

benefit plan as those terms are defined in Sections 3(3) and (37) of ERISA, 29 U.S.C. §§ 1002(3)

and (37). The Training Fund was established and is maintained according to the provisions of its

Restated Agreement and Declaration of Trust.        The Training Fund is administered at 9411

Philadelphia Road, Suite S, Baltimore, Maryland 21237. The Trustees are the designated

fiduciaries as defined in § 3(21) of ERISA, 29 U.S.C. § 1002(21).

       4.      The Steamfitters Local 602 Retirement Savings Fund is a multiemployer employee

benefit plan as those terms are defined in Sections 3(3) and (37) of ERISA, 29 U.S.C. §§ 1002(3)

and (37). The Retirement Savings Fund was established and is maintained according to the

provisions of its Restated Agreement and Declaration of Trust. The Retirement Savings Fund is

administered at 9411 Philadelphia Road, Suite S, Baltimore, Maryland 21237. The Trustees are

the designated fiduciaries as defined in § 3(21) of ERISA, 29 U.S.C. § 1002(21).

       5.      The International Training Fund is a multiemployer employee benefit plan as those

terms are defined in Sections 3(3) and 3(37) of ERISA, 29 U.S.C. §§ 1002(3) and (37). The

International Training Fund was established and is maintained by a Restated Trust Agreement. The

International Training Fund is administered at 103 Oronoco Street, Alexandria, Virginia 22314.

The Trustees are the designated fiduciaries as defined in § 3(21) of ERISA, 29 U.S.C. § 1002(21).

       6.      The M. Eddie Moore Scholarship Trust Fund is a multiemployer employee benefit

plan as those terms are defined in Sections 3(3) and (37) of ERISA, 29 U.S.C. §§ 1002(3) and (37).

The M. Eddie Moore Scholarship Trust Fund was established and is maintained according to the

                                                3
            Case 1:19-cv-02629-CCB Document 1 Filed 09/10/19 Page 4 of 8



provisions of its Restated Agreement and Declaration of Trust. The M. Eddie Moore Scholarship

Trust Fund is administered at 9411 Philadelphia Road, Suite S, Baltimore, Maryland 21237. The

Trustees are the designated fiduciaries as defined in § 3(21) of ERISA, 29 U.S.C. § 1002(21).

       7.      The Industry Promotion Fund is a trust fund established and maintained according

to the provisions of its Trust Document. The Industry Fund is administered by its Trustees at 9411

Philadelphia Road, Suite S, Baltimore, Maryland 21237.

       8.      The Local 602 Communications and Productivity Fund is a labor-management

cooperation committee as provided for in Section 302(c)(9) of the Taft-Hartley Act, 29 U.S.C. §

186(c)(9), and Section 6 of the Labor-Management Cooperation Act of 1978, 29 U.S.C. § 175a.

The Communications Fund is established and maintained according to the provisions of its

Restated Agreement and Declaration of Trust. The Communications Fund is administered by its

Trustees at 9411 Philadelphia Road, Suite S, Baltimore, Maryland 21237.

       9.      Steamfitters Local Union No. 602 is an unincorporated labor organization, as that

term is defined in § 2(5) of the Labor-Management Relations Act (LMRA), 29 U.S.C. § 152(5).

Steamfitters Local Union No. 602 maintains an office at 8700 Ashwood Drive, Second Floor,

Capitol Heights, Maryland 20743.

       10.     Crane Rental Company, Inc. is a Delaware business existing under the laws of the

State of Delaware with an office located at 51 Ritchie Road, Capitol Heights, MD 20743.

       11.     Crane Rental Company, Inc. transacts business in the Maryland, Virginia and the

Washington, D.C. metropolitan area as a contractor or subcontractor in, among others, the pipefitting

and steamfitting industry and at all times herein was an “employer in an industry affecting

commerce” as defined in Sections 3(5), (9), (11), (12) and (14) of ERISA, 29 U.S.C. §§ 1002(5), (9),

(11), (12) and (14); and Section 3 of the Multiemployer Pension Plan Amendments Act of 1980, 29

U.S.C. § 1001a.

                                                 4
           Case 1:19-cv-02629-CCB Document 1 Filed 09/10/19 Page 5 of 8



        12.     At all relevant times Crane Rental Company, Inc. was and is signatory and bound to

the Agreements between the Mechanical Contractors Association of Metropolitan Washington, D.C.

and Steamfitters Local Union No. 602 (“Collective Bargaining Agreements”) by virtue of its signed

Agreement.

                                              JURISDICTION

        13.     This Court has jurisdiction of this action under Sections 502 and 515 of ERISA, 29

U.S.C. §§ 1132 and 1145. This is an action to collect amounts due to employee benefit plans pursuant

to an audit and under the terms of the Collective Bargaining Agreements.

        14.     Venue is proper in this district pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §

1132(e), as the district in which Plaintiffs are located and administered.

        15.     This Court has personal jurisdiction over the Defendant pursuant to Section 502(e)(2)

of ERISA, 29 U.S.C. § 1132(e)(2).

                                                  COUNT I

        16.     The Plaintiffs hereby restate and incorporate by reference the allegations set forth

in Paragraphs 1 through 15 as if fully set forth in Count I.

        17.     Pursuant to the Collective Bargaining Agreements, Defendant agreed to pay to the

Plaintiffs certain sums of money for each hour worked by Defendant’s employees covered by the

Collective Bargaining Agreements.

        18.     In October 2018, the certified public accounting firm of Novak Francella LLC first

determined that amounts were owed to the Plaintiffs for unreported work performed from January 1,

2015 through December 31, 2017. The Plaintiffs were not aware that amounts were owed to them by

the Defendant prior to that time.

        19.     Defendant employed certain employees covered by the Collective Bargaining

Agreements, but failed to correctly report or pay the amounts when due to the Plaintiffs for all

                                                   5
Case 1:19-cv-02629-CCB Document 1 Filed 09/10/19 Page 6 of 8
Case 1:19-cv-02629-CCB Document 1 Filed 09/10/19 Page 7 of 8
Case 1:19-cv-02629-CCB Document 1 Filed 09/10/19 Page 8 of 8
